Pope, Judge,
concurring specially.
While I concur with the decision reached in this case, I offer the following proviso on the issue of whether or not the trial court must give a charge on involuntary manslaughter in any retrial of this case. As noted in the foregoing opinion, the evidence adduced at the two *736previous trials of this case required that such a charge be given. Provided that the evidence on retrial of this case is substantially the same as has been previously adduced, then the trial court must indeed give such a charge.